DuPONT, J.
The counsel for the appellee produced and exhibited to . the Court a certificate of the Clerk of the Circuit Court *370for Calhoun county, certifying that the appellee had oh? tained a judgment in that Court on the 23d day of Novem? ■ her, 185,8, ngainst the appellant for the sum of one thousand and fifty-three dollars and seventy-four cents, and that the appellant had taken an appeal from the said judgment by fifing the necessary bond on the 30th day of the . game month. IJpon this state of facts, the counsel for the appellee moved to docket and dismiss the said case, and claimed that damages should be awarded to him against the defendants below as for a frivolous appeal.
The record not having heen filed and the appellant showing no cause for his default, it is therefore ordered and adjudged that the said cause be docketed and dismissed, and that the appellee, be allowed against the said appellant ten per cent, upon the principal of the judgment recovered in the Court below for his damages sustained by reason of the taking qf the said appeal, the same to be assessed by the Clerk of the Circuit Court and included in , fhe execution to be issued therefrom,